                Case 2:20-cv-01025-RSL Document 22 Filed 08/21/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9   RGN-SEATTLE XVII, LLC,                       Case No. 2:20-cv-01025-RSL
10                  Plaintiff,                    STIPULATION AND ORDER
                                                  EXTENDING DEADLINE TO
11         v.                                     RESPOND TO COMPLAINT
12   A&D PARTNERS, LLC and THE BANK OF
     NEW YORK MELLON CORPORATION,
13
                    Defendants.
14

15

16

17

18

19

20

21

22

23

24

25

26


     STIPULATION AND ORDER EXTENDING DEADLINE                    DLA Piper LLP (US)
     TO RESPOND TO COMPLAINT                                  701 Fifth Avenue, Suite 6900
     Case No. 2:20-cv-01025-RSL                      Seattle, WA 98104-7029 | Tel: 206.839.4800
               Case 2:20-cv-01025-RSL Document 22 Filed 08/21/20 Page 2 of 3



 1                                           STIPULATION

 2          The parties hereby stipulate to and request a 10-day extension for Defendant The Bank of

 3   New York Mellon Corporation’s (“BNY Mellon”) deadline to respond to the First Amended

 4   Complaint, to Monday, August 31, 2020.

 5          Counsel for Plaintiff and BNY Mellon have conferred in good faith and the parties’

 6   stipulation will not delay this proceeding or cause prejudice to any party.

 7          Accordingly, subject to the Court’s approval, the parties agree as follows:

 8   Defendant BNY Mellon will file/serve a response to the First Amended Complaint no later than

 9   Monday, August 31, 2020.

10          Dated this 20th day of August, 2020.

11
     CARNEY BADLEY SPELLMAN                             DLA PIPER LLP (US)
12

13   s/ Kenneth W. Hart (with permission)               s/ Anthony Todaro
     Kenneth W. Hart, WSBA No. 14411                    Anthony Todaro, WSBA No. 30391
14   Scott Weaver, WSBA No. 29267                       Austin Rainwater, WSBA No. 41904
     701 Fifth Avenue, Suite 3600                       701 Fifth Avenue, Suite 6900
15   Seattle, Washington 98104                          Seattle, Washington 98104-7029
     Tel: 206.622.8020                                  Tel:     206.839.4800
16   E-mail: hart@carneylaw.com                         Fax: 206.839.4801
     E-mail: weaver@carneylaw.com                       E-mail: anthony.todaro@us.dlapiper.com
17                                                      E-mail: austin.rainwater@us.dlapiper.com
     AND
18                                                      Attorneys for Defendant
     Eric Pinker, admitted pro hac vice                 The Bank of New York Mellon Corporation
19   Greg A. Brassfield, admitted pro hac vice
     LYNN PINKER HURST SCHWEGMANN
20   2100 Ross Avenue, Suite 2700
     Dallas, Texas 75201
21   Tel: 214.981.3837
     E-mail: epinker@lynnllp.com
22   E-mail: gbrassfield@lynnllp.com
23   Attorneys for Plaintiff RGN-Seattle XVII, LLC
24

25

26


     STIPULATION AND ORDER EXTENDING DEADLINE                             DLA Piper LLP (US)
     TO RESPOND TO COMPLAINT - 1                                       701 Fifth Avenue, Suite 6900
     Case No. 2:20-cv-01025-RSL                               Seattle, WA 98104-7029 | Tel: 206.839.4800
             Case 2:20-cv-01025-RSL Document 22 Filed 08/21/20 Page 3 of 3



 1                                          ORDER

 2         It is so ORDERED.

 3         Dated this 21st day of August, 2020.
 4

 5                                          A
                                            Robert S. Lasnik
 6                                          United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     STIPULATION AND ORDER EXTENDING DEADLINE                     DLA Piper LLP (US)
     TO RESPOND TO COMPLAINT - 2                               701 Fifth Avenue, Suite 6900
     Case No. 2:20-cv-01025-RSL                       Seattle, WA 98104-7029 | Tel: 206.839.4800
